ACCEPTED
                                                                          03-13-00370-CV
                                                                                  5418084
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     5/26/2015 2:25:41 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                     NO. 03-13-00370-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
             IN THE THIRD COURT OF        APPEALS 5/26/2015 2:25:41 PM
                                                    JEFFREY D. KYLE
                                                          Clerk




THE STATE BOARD OF EDUCATOR CERTIFICATION and MICHAEL
BARRY, THE ACTING CHIEF EXECUTIVE OFFICER OF THE STATE
  BOARD FOR EDUCATOR CERTIFICATION, IN HIS OFFICIAL
                    CAPACITY ONLY,
                        Appellant
                           v.
                  ERASMO MONTALVO,
                        Appellee


                     Original Proceeding from the
               200th District Court, Travis County, Texas



  UNOPPOSED AMENDED MOTION TO EXTEND TIME TO FILE
             APPELLEE’S RESPONSE BRIEF



    BRIM, ARNETT, ROBINETT, CONNERS & MC CORMICK, P.C.
                          Mark Robinett
                     State Bar No. 17083600
                           Corey Tanner
                     State Bar No. 24071193
                2525 Wallingwood Drive, Bldg. 14
                       Austin, Texas 78746
                   Telephone: (512) 328-0048
                    Facsimile: (512) 328-4814

                  Counsel for Erasmo Montalvo


                                1
                        Identity of Parties and Counsel

Appellant/Plaintiff:               Plaintiff/Appellant’s Appellate Counsel:

                                   Brim, Arnett & Robinett,
                                   Mark W. Robinett
                                   State Bar No. 17083600
                                   Corey Tanner
                                   State Bar No. 24071193
                                   2525 Wallingwood Drive, Bldg. 14
                                   Austin, Texas 78746
                                   Telephone: (512) 328-0048
                                   Facsimile: (512) 328-4814


Appellees/Defendants:              Relator’s Counsel:

                                   Douglas D. Geyser
                                   Ellen Sameth
                                   Assistant Attorneys General
                                   Office of the Attorney General of Texas
                                   Administrative Law Division
                                   PO Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 475-4200
                                   Facsimile: (512) 320-0167




                                      2
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.5(B) and 55.7, the Appellee, Erasmo

Montalvo, files his Unopposed Motion to Extend Time to File a Response to

Relator’s Petition for Writ of Mandamus and Motion for Temporary Relief.

      Mr. Montalvo’s response is due May 28, 2015.

      Counsel for Montalvo requests a 30 day extension of time to file his response,

making the response due on June 29, 2015.              This is the first request for

extension of time to file the response.

      Counsel for Mr. Montalvo relies on the following reasons to explain the need

for the requested extension:

           Counsel for Montalvo has been out of the office for extended periods,

            traveling to serve the needs of his clients around the state,

           Spring is the busiest season for Montalvo’s counsel, and it has been

            necessary to prepare a number of other cases that have required the

            majority of his time and focus.

      There have been no previous extensions granted in this cause.

      This request is not sought for delay but so that justice may be done.

      Appellee’s counsel has conferred with Ellen Sameth, counsel for the

Appellants, and she has indicated she does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the


                                          3
counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.


                               PRAYER FOR RELIEF

        For the reasons set forth above, the Real Party in Interest, Erasmo Montalvo,

requests that this Court grant this Unopposed Motion to Extend Time to File Mr.

Montalvo’s response and extend the deadline for filing the response to June 29,

2015.

                                               Respectfully submitted,


                                               BRIM, ARNETT & ROBINETT, P.C.

                                               /S/ Mark W. Robinett


                                               Mark W. Robinett
                                               State Bar No. 17083600
                                               2525 Wallingwood Drive, Bldg. 14
                                               Austin, Texas 78746
                                               Telephone: (512) 328-0048
                                               Facsimile: (512) 328-4814

                                               Attorney for Erasmo Montalvo



                        CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(5), I certify that the undersigned has
 conferred with Ellen Sameth, opposing counsel, who stated that she does not
 oppose this motion.

                                                 /S/ Mark W. Robinett
                                                Mark W. Robinett
                                           4
                         CERTIFICATE OF SERVICE

     Pursuant to TEX. R. APP. P. 9.5, I certify that on May 26, 2015, a copy of this
motion was sent via the Court’s electronic filing system to the following:

                         Ellen Sameth
                         Douglas D. Geyser
                         Assistant Attorney General
                         Office of the Attorney General of Texas
                         Administrative Law Division
                         PO Box 12548, Capitol Station
                         Austin, Texas 78711-2548
                         Counsel for the State Board for Educator Certification



                                             /S/ Mark W. Robinett
                                             Mark Robinett




                                         5